Citation Nr: 9901154	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to June 
1992.

The appeal arises from the April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying the veterans claim of 
entitlement to service connection for a nervous condition. 


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a nervous 
condition, variously characterized as schizophrenia or 
schizoaffective disorder, prior to service.

2.  The veterans nervous condition did not permanently 
increase in severity during his period of service. 


CONCLUSION OF LAW

A nervous condition was not incurred in or aggravated by the 
veterans period of service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303,  3.304(b), 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was afforded RO personal hearings in April 1995 
and November 1997, and a Travel Board personal hearing in 
September 1998.  At the hearings the veteran testified that 
prior to entry into service he was hospitalized for two 
months for mental health care and was treated on an 
outpatient basis for mental health care for an additional 
approximate 12 months, with medication prescribed.  He 
testified that he had ceased such care and medication 
approximately one to two months prior to enlistment, with 
medical approval.  He testified to unemployment and 
attendance in a community college prior to entrance into 
service, and testified to a scattered history of temporary, 
part-time employment, and unemployment post service.  The 
veteran testified that he was currently continuing in 
psychiatric care, seeing a psychiatrist approximately once 
per month and taking Risperdal daily.  At the November 1997 
hearing he also testified that he had ceased treatment prior 
to service because he was homeless and a little emotionally 
disturbed.

While the veteran testified at his September 1998 hearing 
that he was not diagnosed with a psychiatric condition upon 
hospitalization prior to service, a discharge summary from 
that Kings Park Psychiatric Center hospitalization from May 
1989 to September 1989, listed an admission diagnosis of 
paranoid, chronic schizophrenia, and discharge diagnoses of 
paranoid, subchronic schizophrenia, and a personality 
disorder not otherwise specified.  The summary noted that 
upon admission, at age 23, the veteran had a two-year history 
of psychotic symptoms characterized by letter writing 
primarily to Senator DAmato and Sylvester Stallone, and 
traveling to California believing he was a friend of the 
actor.  Also noted per history was a gradual deterioration in 
functioning, with inability to hold down a job, irritability, 
and paranoid thoughts.  He was reportedly admitted based on a 
fight with his mother and brother due to his continued letter 
writing to Sylvester Stallone despite threats from the 
actors attorney.  

The veteran served on active duty from January 1992 to June 
1992.  At the veterans service entrance examination in 
September 1991, no psychiatric condition was found.  In his 
September 1991 report of medical history, the veteran 
reported that he had never had depression or excess worry or 
nervous trouble of any sort.  At the veterans service 
separation examination in May 1992, schizophrenia was 
diagnosed.   

At a service medical board examination in May 1992, the 
veteran was noted to have been referred to mental health 
because he was constantly writing to the President, the 
Secretary of Defense, the Secretary of the Army, and other 
high-ranking officials.  He was noted to have be a few weeks 
from graduation from basic training.  A prior history was 
noted of difficulty maintaining jobs prior to service and 
five attempts to get into the Army before finally being 
admitted.  He conceded being seen by a psychiatrist on a 
monthly basis from 1989 to 1991, with treatment with Haldol 
Decanoate.  A diagnosis during his treatment from 1989 to 
1991 of paranoid schizophrenia was confirmed, as was 
hospitalization from May to September, 1989, based on 
information obtained from the psychiatrist treating him at 
that time.  The veteran denied prior hospitalizations and 
alleged mistreatment by his military unit, including his 
drill sergeant.  He reportedly had told fellow soldiers that 
he should be treated well because he had connections with the 
White House.  Upon examination, concentration and insight 
were fair.  Thought processes were coherent and goal-
directed, but he was guarded about divulging information.  
Psychological testing was consistent with that of a person 
exhibiting schizotypal features and paranoia.  The veteran 
was diagnosed with history of paranoid schizophrenia, treated 
with Haldol Decanoate, with paranoid delusions, and grandiose 
delusions and ideations.  Marked impairment for further 
military duty and marked impairment for social and industrial 
adaptability were assessed.  
 
In June 1992 the veteran was discharged from the U.S. Army 
based on failure to meet procurement medical fitness 
standards.  

The claims file contains a June 1992 post-service private 
evaluation by N. Messih, M.D., a treating psychiatrist.  The 
veteran was noted to have been referred to Dr. Messihs 
clinic for follow-up treatment following his discharge from 
the Army, from the Ireland Army Hospital in Fort Knox.  A 
history was noted of the illness beginning approximately at 
age 20, with his family noticing his beginning to behave 
strangely and not making sense.  It was noted that he then 
began writing letters to the president and to movie stars in 
Hollywood, including Sylvester Stallone.  He reportedly 
traveled to California during that period and returned to his 
home on the second day of his trip with the help of Sylvester 
Stallones lawyer.  A further history was reported of his 
having a tattoo put on his arm at age 23, getting into an 
argument with his mother who asked him to leave the house, 
and being arrested and incarcerated when he refused to leave.  

The veteran reportedly then spent 19 days in jail and 
thereafter was transferred to Kings Park Psychiatric Center.  
It was reported that while at Kings Park for three months of 
treatment, including with Haldol and Cogentin, the veteran 
heard voices and felt people were following him.  After 
discharge from Kings Park the veteran was reportedly 
followed-up with outpatient care until November 1991, when he 
stopped going to the clinic and stopped taking his 
medication.  He was noted to have enlisted into the Army in 
January 1992, and, following 13 weeks of basic training, was 
noted to be acting strangely, writing letters to the 
President and the Secretary of Defense and other high ranking 
officials.  He was noted to have been admitted to the Army 
hospital at Fort Knox for hospitalization from May to June, 
1992, and then discharged from service.  

A pre-service history was noted of the veteran experimenting 
with drugs including marijuana, LSD, and cocaine beginning at 
age 14, frequently being suspended in high school for not 
attending classes, graduating from high school at the age of 
18 with below-average grades, attending 5 Town College for 
one year without success, and thereafter working 
intermittently at different jobs including as a landscaper, 
factory worker, custodian, and bagel shop worker.  
Objectively, Dr. Messih found the veteran to be in good 
general physical condition, and to exhibit relevant and 
coherent speech and neutral mood without depression.  The 
veteran denied suicidal or homicidal ideation, but was still 
suspicious and had difficulty trusting people.  He reported 
having a strange, anxious feeling when he did not take his 
medications.  He was observed to be oriented in all spheres, 
without evidence of organic impairment.  He was also noted to 
be aware of his illness.  The psychiatrist diagnosed 
schizophrenia, paranoid, chronic.  Treatment included Haldol, 
with continued medication and individual supportive therapy 
recommended.  

In a May 1996 letter, M. Sabanayagam, M.D., a private 
physician, informed that the veteran was continuing under his 
medical care since April 1996, for diagnosed schizoaffective 
disorder, treated with Risperdal, one milligram twice daily.  
Dr. Sabanayagam reported that the veterans mental status was 
stable as against psychosis.

At an August 1996 VA psychiatric examination for compensation 
purposes, the veterans psychiatric history was noted.  He 
was also noted to have been seeing a private psychiatrist on 
an ongoing basis for the prior six months, with Risperdal 
taken daily.  The veteran was noted to be socially isolated 
and withdrawn and generally mistrustful of others.  He was 
noted to be currently working approximately 30 hours per week 
in a movie theater.  Objectively, the veteran was somewhat 
guarded and tense, alert, oriented times three, and with good 
contact.  He denied hallucinations and delusions.  Speech was 
slow and deliberate but relevant, coherent, and logical.  
Affect was mildly restricted but appropriate to thought 
content.  Judgment, insight, and memory were intact.  The 
examiner diagnosed, in pertinent part, schizophrenia, 
undifferentiated type, with fair to moderate impairment in 
social relations and occupational functioning. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§  1110 (West 
1991).

The veteran has presented a well-grounded claim for service 
connection for a nervous condition under 38 U.S.C.A.  § 5107 
(West 1991).  Sufficient evidence has been submitted to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed to their full extent and that, 
therefore, the VA has met its duty to assist.  38 U.S.C.A.  § 
5107 (West 1991).

A November 1994 letter from the Social Security 
Administration informed that the veteran received 
Supplemental Security Income (SSI).  That letter did not 
indicate that the veteran was in receipt of Social Security 
disability benefits, and no other correspondence from the 
Social Security Administration is present within the claims 
file.  Accordingly, there is no indication that a request for 
records, including medical records, relating to a Social 
Security determination for disability benefits is warranted 
for the resolution of the current appeal.

In an April 1996 letter, the veteran contended that he was 
entitled to the reasonable doubt to be afforded combat 
veterans, presumably pursuant to 38 U.S.C.A. § 1154, because 
his military occupational specialty was that of 19 kilo 
armor crewman.  The Board has considered the veterans 
argument, but does not find the regulatory provision 
applicable to the veterans case.  Section 1154(b) provides 
as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service 
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 
Service connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary. The reasons for 
granting or denying service connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154 (West 1991).

The veteran did not engage in combat with the enemy; hence 38 
U.S.C.A. § 1154 is not applicable.  Rather, he was medically 
discharged from service after almost completing basic 
training and following hospitalization from May to June, 
1992.  Hence the provisions of  38 U.S.C.A. § 1154 are not 
for application in this case, and the veteran cannot be 
accorded special consideration on that basis. 

In this case, the veteran contends, in effect, that he 
incurred a nervous condition, variously characterized as 
schizophrenia or a schizoaffective disorder, in service, or, 
in the alternative, that the condition was aggravated in 
service, as a result of extreme physical and mental stress 
experienced in basic training. The veteran contends that his 
psychiatric disability is manifested by difficulty handling 
stress, difficulty concentrating, occasional difficulty with 
memory, and occasional difficulty with linear thinking.  

It is clear from the record that the veteran had a nervous 
condition in service that persisted post service until the 
present time.  The first question in contention is whether 
the nervous condition was incurred in service or existed 
prior to service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The presumption of soundness "only attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  The presumption may, 
however, be rebutted upon the showing of clear and 
unmistakable evidence." Bagby v. Derwinski, 1 Vet.App. 225, 
227 (1991); 38 U.S.C.A. § 1111.  Thus the presumption is 
applicable for a particular disability where that disability 
was not shown on the induction examination for the service 
period in question.

Here the veterans induction examination did not detect a 
nervous condition.  Hence the presumption of soundness 
attaches. 38 C.F.R. § 3.304(b).  However, in this case clear 
and unmistakable evidence rebuts the presumption of soundness 
and compels the conclusion that the veterans nervous 
condition preexisted service.  The veteran was treated for 
more than one year and was hospitalized for more than two 
months for diagnosed chronic or subchronic schizophrenia 
shortly before entry into service, with ongoing medical 
treatment for that condition.  There is no indication in the 
medical record that the veteran was cured of that condition 
prior to his entry into service.  Within his first months of 
service the veteran was treated, hospitalized, and medically 
discharged from service for diagnosed schizophrenia, 
manifested by symptoms including suspiciousness and writing 
numerous letters to famous individuals and high-ranking 
officials.  Recent medical records inform that treatment, 
including with anti-psychotic medication, persists for the 
veterans nervous condition, variously characterized as 
schizophrenia or schizoaffective disorder.  The medical 
record thus reflects that a consistent nervous condition has 
persisted from a time prior to service, through service, and 
after service.  

The remaining question is whether the veterans nervous 
condition was aggravated by his period of service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  

A review of the medical record informs that prior to service 
the veteran suffered from a nervous condition treated by 
medication but which apparently nonetheless precluded 
substantially gainful employment.  The veteran had no history 
of stable, full-time employment prior to service, working at 
best intermittently at various low-skill occupations.  Thus 
the marked impairment in social and industrial adaptability 
due to his condition assessed in service was a persistent 
level of impairment that began prior to service.  The nervous 
condition also resulted in his separation from service, and 
has persisted post service.  However, some improvement may be 
noted most recently at a VA psychiatric examination for 
compensation purposes in August 1996, when the veteran was 
assessed with only moderately impairment in social relations 
and occupational functioning due to his nervous condition.  
He was then noted to be working 30 hours per week at a movie 
theater, as high a level of employability as was reported in 
the record for any period, before or after service.  In a May 
1996 letter, Dr. Sabanayagam, a treating physician, informed 
that the veteran had a stable mental status as against 
psychosis, with treatment with Risperdal.  Prior to service, 
the veterans family noted that he was acting strangely, and 
he wrote letters to the president, a senator and an actor, 
also traveling to California, apparently to meet the actor.  
During service, the veteran was apparently again noted to be 
acting strangely, writing letters to the president, secretary 
of defense and other high ranking officials.  Taken as a 
whole, the evidence is clear and convincing that the 
veterans nervous condition, variously characterized as 
schizophrenia or schizoaffective disorder, did not increase 
in severity during his period of service.  In fact, symptoms 
during service were remarkably similar to those preservice.  
There is no showing of an increase in the severity of the 
underlying disorder.  Accordingly, a grant of service 
connection for a nervous condition based on aggravation in 
service is not warranted. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b).


ORDER

Entitlement to service connection for a nervous condition is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
